Citation Nr: 0432981	
Decision Date: 12/13/04    Archive Date: 01/14/05

DOCKET NO.  93-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a total rating from compensation purposes 
based in individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an initial compensable rating for service-
connected medullary sponge kidney.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1975 to August 
1978 and from June 1980 to July 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1991 rating decision by the RO that 
denied, inter alia, entitlement to a TDIU.

The issue of entitlement to a TDIU was remanded by the Board 
to the RO in September 1995, June 1997 and September 1999 for 
further development of the record.  

The veteran testified at a video conference hearing at the RO 
before the undersigned sitting in Washington, D.C., in August 
2003.  A transcript of the hearing has been associated with 
the claims file.  

In a November 2003 decision, the Board granted service 
connection for medullary sponge kidney.  In light of that 
decision, the issue of entitlement to a TDIU was remanded by 
the Board to the RO in November 2003 for readjudication 
subsequent to the assignment of an initial rating for the 
service-connected medullary sponge kidney.  

In a January 2004 supplemental statement of the case (SSOC), 
the RO affirmed the determination previously entered.  The 
case has been returned to the Board for further appellate 
review.

In October 2004 the veteran submitted a motion to advance his 
case on the docket.  For good cause shown, namely the 
veteran's financial hardship, the motion for advancement on 
the docket was granted in November 2004.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent evidence is associated with the claims file and to 
obtain a contemporary medical opinion as to the employability 
of the veteran in terms of his service-connected 
disabilities.  

First, the Board notes that on several occasions beginning in 
June 2004, the veteran submitted additional documents in 
regard to his TDIU claim, which were received at the AMC and 
by the Board.  These records relate to the veteran's claim 
for a TDIU.  They include records from the VA vocational 
rehabilitation and employment program, which indicate that 
the veteran had been enrolled in an education program at a 
university and later, beginning in April 2004, in a 
rehabilitation program whereby he was furnished a computer to 
develop skills for vocational/leisure pursuit on an 
independent basis.  In various statements the veteran 
asserted that VA has found him to be infeasible to train 
through the vocational rehabilitation and employment program 
due to his erratic availability (as the result of his 
service-connected kidney disability), and that he had been 
placed in an independent living program.  He detailed some 
programs that he was developing through his utilization of 
the computer and Internet services in an attempt at self-
employment, but there is no indication that his attempts have 
produced any income.  

In light of the veteran's additional records and statements, 
the RO via the AMC should obtain the veteran's vocational 
rehabilitation folder and secure any updated employment 
information for consideration in connection with the appeal.

Second, the Board notes that the veteran was last afforded a 
VA examination to assess the severity of service-connected 
disability in November 2002.  At his hearing in August 2003, 
the veteran described medication that he required for his 
service-connected kidney disability, which he claimed was his 
most disabling of all his service-connected conditions.  
Given that more than a couple of years have elapsed since his 
VA examination, it would be useful to obtain any additional 
VA records pertinent to treatment of his service-connected 
disabilities.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Thereafter, and only in the event that a review of these 
records, as well as the vocational rehabilitation and 
employment program records, indicates either a worsening of 
the veteran's current service-connected disabilities (i.e., 
since his last VA examination in November 2002) or an adverse 
determination relative to the feasibility of 
training/rehabilitating the veteran due to service-connected 
disability, the RO should order a contemporaneous 
examination.  

Third, with reference to the documents received from the 
veteran beginning in June 2004, the RO has not considered 
these records.  Although on January 23, 2002, final rules 
were promulgated, which, in part, allowed the Board to 
consider additional evidence without having to refer the 
evidence to the RO for initial consideration, and without 
having to obtain the appellant's waiver, the rule has since 
been invalidated.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003) (holding that the provisions of 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002), because they denied 
appellants a "review on appeal" when the Board considered 
additional evidence without remanding the case to the RO for 
initial consideration).  New regulations were recently 
promulgated to conform to the Federal Circuit's decision.  In 
effect they, and particularly 38 C.F.R. § 20.1304(c), remove 
the Board's authority to develop evidence for initial 
consideration unless the appellant or appellant's 
representative waives the right to initial review by the 
agency of original jurisdiction of new evidence received by 
the Board.  See 69 Fed. Reg. 53807, 53808 (September 3, 
2004).  

Fourth, in regard to the issue of an initial compensable 
rating for medullary sponge kidney issue, the RO via the AMC 
granted service connection and a 0 percent rating, in rating 
decisions of December 1993 and March 2004.  In statements 
dated in March 2004, June 2004, and September 2004 to the RO 
via the AMC, the veteran expressed his notice of disagreement 
with the rating assignment.  The RO has not issued the 
veteran a statement of the case on this issue.  When there 
has been an initial RO adjudication of a claim and a timely 
notice of disagreement has been filed as to its denial (see 
38 C.F.R. §§ 20.201, 20.302(a) (2003)), thereby initiating 
the appellate process, the claimant is entitled to a 
statement of the case.  As a statement of the case addressing 
the medullary sponge kidney matter has not yet been issued, a 
remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  
 
Accordingly, and with acknowledgement and regret as to the 
protracted nature of matter, the case is REMANDED to the RO 
for the following:

1.  The AMC should obtain the veteran's 
vocational rehabilitation folder, 
including all counseling records.  Once 
obtained, all documentation should be 
associated with the claims folder for the 
duration of the appeal.

2.  The AMC should appropriately contact 
the veteran and request the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for his service-connected 
disability complaints.  After receiving 
this information and any necessary 
releases, the AMC should take all 
appropriate steps to obtain copies of 
identified records for association with 
the claims file.
 
3.  Only if otherwise indicated by the 
record, the AMC should arrange for the 
veteran to be afforded an appropriate VA 
examination or examinations to determine 
the current nature and severity of all 
service-connected disability.  The claims 
folder must be provided to the examiner 
and review of pertinent documents therein 
should be reflected in the completed 
examination report.  All necessary tests 
and studies should be accomplished, and 
all clinical findings in regard to 
evaluating the veteran's service-
connected disabilities should be set 
forth in the report.  The examiner(s) 
should be asked to opine whether the 
service-connected disabilities cause the 
veteran to be unemployable.

4.  The AMC should issue the veteran a 
statement of the case on the issue of 
entitlement to an initial compensable 
rating for medullary sponge kidney.  The 
veteran should be advised of the time 
limit in which he can perfect an appeal 
to the Board on this issue by filing a 
substantive appeal.  See 38 C.F.R. § 
20.302.  If, and only if, an appeal is 
perfected on this issue, should it be 
certified to the Board for further 
appellate review.

5.  Upon completion of the foregoing, the 
AMC should readjudicate the veteran's 
claim of a TDIU, based on a review of the 
entire evidentiary record, to include 
consideration of documents that were 
received by the AMC and Board beginning 
in June 2004.  If the decision remains 
adverse to the veteran, the AMC should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


                  
_________________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2003).



